     Case 4:20-cv-00080-RSB-CLR Document 22 Filed 08/25/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

IN THE MATTER OF THE                   )
COMPLAINT OF WADIELNIL                 )
FOR TOURISTIC                          )
INVESTMENTS, AS OWNER OF               )          CV420-080
THE M/Y SUZANNA 1, FOR                 )
EXONERATION FROM OR                    )
LIMITATION OF LIABILITY,               )

                                  ORDER

      Pursuant to Local Rule 26.1(b) and Federal Rule of Civil Procedure

26(f), the Court directed the parties to participate in a Rule 26(f)

Conference and submit a report outlining a proposed discovery plan. Doc.

3. The filed Rule 26(f) Report included an informal request by the parties

to stay discovery until such time as the pending motion to dismiss is

resolved. Doc. 21 at 4 & 6. Such a request should be made by means of a

formal motion.     See In re Unsolicited Letters to Federal Judges, 120

F.Supp.2d 1073, 1074 (S.D. Ga. 2000) (“Put another way, if a litigant seeks

judicial action of any sort . . ., it must be contained within a motion arising

from a properly filed lawsuit.”); see also Fed. R. Civ. Pro. 7(b)(1) (“A

request for a court order must be made by motion.”). As such, should the

parties desire a stay of discovery, they are DIRECTED to file a motion
    Case 4:20-cv-00080-RSB-CLR Document 22 Filed 08/25/20 Page 2 of 2




requesting such.

     SO ORDERED, this 25th day of August, 2020.



                                 __
                                 _______________________________
                                  _________
                                         _ ___________
                                                    _ ____
                                                        __
                                                        _____
                                                        __
                                 CHRISTOPHER
                                 CHRIST
                                 CH    TOOP
                                          PHER L. RAY  Y
                                 UNITED STATE
                                          STATES    MAGISTRATE JUDGE
                                              T S MAGISTR
                                 SOUTHERN DISTRICT OF GEORGIA
